Citation Nr: 0516731	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  99-04 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU), for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151 (West 2002).

4.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), evaluated as 50 percent disabling, 
for accrued benefits purposes.




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953, including service in the Korean Conflict.  The 
appellant is the surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February and June 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  In the February 2000 
rating decision, the RO denied the appellant's claim of 
service connection for the cause of the veteran's death.  In 
the June 2000 rating decision, the RO denied the appellant's 
claims seeking accrued benefits in light of the veteran's 
claims seeking a TDIU and to an evaluation in excess of 50 
percent for his PTSD, which were pending at the time of his 
death; the RO also denied her claim seeking DIC benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151.  

When this case was initially before the Board in September 
2003, the Board denied the appellant's claims of entitlement 
to a TDIU for accrued benefits purposes, to service 
connection for cause of death, and to DIC benefits pursuant 
to 38 U.S.C.A. § 1151, on the basis that she had not 
perfected a timely appeal of those determinations to the 
Board; at that time, the Board separately remanded the claim 
of entitlement to an evaluation in excess of 50 percent for 
the veteran's PTSD for accrued benefits purposes.  

The appellant appealed the Board's September 2003 decision to 
the United States Court of Appeals for Veterans Claims 
(Court), which in a November 2004 order, reversed the Board's 
determinations and held that the appellant had perfected a 
timely appeal of the RO's February and June 2000 
determinations denying her claims of entitlement to a TDIU 
for accrued benefits purposes, to service connection for 
cause of death, and to DIC benefits pursuant to 38 U.S.C.A. 
§ 1151; the Court ordered that the Board readjudicate the 
merits of her claims.  The case has been returned to the 
Board for compliance with the Court's November 2004 order, a 
copy of which has been associated with the claims file.

The appellant's claims of service connection for the cause of 
the veteran's death and to DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  

The Board reiterates that when this matter was previously 
before the Board in September 2003, the appellant's perfected 
appeal of her claim seeking an evaluation in excess of 50 
percent, for accrued benefits purposes, was remanded to the 
RO.  Although the record does not reflect that the RO has 
readjudicated this claim, the Board notes that this issue 
remains in appellate status and urges expeditious 
consideration of that issue.


FINDING OF FACT

The medical evidence of record, which is dated prior to the 
veteran's death, shows that his service-connected PTSD 
precluded him from substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU, for accrued benefits 
purposes, have been met.  38 U.S.C.A. §§ 1155, 5107, 5121 
(West 2002); 38 C.F.R. §§ 3.1000, 3.102, 4.7, 4.16, 4.19 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is generally applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  The Board has considered this new legislation but 
finds that, given the favorable action taken below, no 
further assistance is required.

Background and Analysis

The law provides that certain accrued benefits may be payable 
upon the death of a beneficiary.  Except as otherwise 
provided, periodic monetary benefits to which a veteran was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death, and 
due and unpaid for a period not to exceed two years, shall, 
upon the death of such veteran, be paid to the veteran's 
surviving spouse.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; 
see also Sharp v. Nicholson, 403 F.3d 1324, 1325 (Fed. Cir. 
2005); Terry v. Principi, 367 F.3d 1291 (Fed. Cir. 2004).  
Applications for accrued benefits must be filed within one 
year after the date of the veteran's death.  Id.  

Under VA laws and regulations, a total disability rating 
based upon individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Marginal employment, defined as an amount of 
earned annual income that does not exceed the poverty 
threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a); see 
also Faust v. West, 13 Vet. App. 342, 356 (2000).  

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).  

At the time of his death, service connection was in effect 
for psychiatric disability; in a July 1998 rating decision, 
the RO had recharacterized the disorder from 
psychophysiological cardiovascular reaction to PTSD.  In that 
rating decision, which the veteran appealed, the RO increased 
the evaluation of the service-connected psychiatric 
disability from 10 to 50 percent, effective March 6, 1998, 
based on the findings and conclusions set forth in a March 
1998, prepared by his  treating VA physician, and the June 
1998 VA psychiatric examination report.

In the March 1998 report, the veteran's treating VA physician 
stated that the veteran was totally and permanently disabled, 
and unable to work, due to his PTSD.  The psychiatrist who 
performed the June 1998 VA psychiatric examination agreed 
that the veteran suffered from PTSD and estimated that his 
Global Assessment of Functioning (GAF) Scale score was 40.  
In this regard, the Board observes that according to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, (DSM-IV), a GAF score of 40 reflects major 
impairment in many areas, including an inability to work.  
The Board takes judicial notice that DSM-IV states that a GAF 
score reflects the psychological, social and occupational 
functioning on a hypothetical continuum of mental health 
illness, and does not include impairment due to physical or 
environmental limitations; see also 38 C.F.R. § 4.130 (2004).

Here, the appellant, repeatedly citing the GAF score offered 
by the June 1998 VA psychiatrist, maintains that it shows 
that the veteran was unemployable due to his sole service-
connected disability, his PTSD, and thus a grant of a TDIU 
was warranted.

In this case, the RO has determined that the evidence did not 
show that the veteran's PTSD presented such an exceptional or 
unusual disability picture with such related factors such as 
marked interference with employment of frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, i.e., the RO denied 
entitlement to an extraschedular rating.

Here, the veteran's sole service-connected disability, his 
PTSD, which was rated as 50 percent disabling at the time of 
the veteran's death, does not meet the criteria for schedular 
consideration for the grant of TDIU under 38 C.F.R. 
§ 4.16(a).  In this regard, however, the Board notes that 
because the only two pieces of medical evidence addressing 
the severity of the veteran's service-connected psychiatric 
disability, i.e., the March and June 1998 VA reports, both 
reflect that the veteran was unemployable due to his PTSD, 
the disability warranted at least a 70 percent, and more 
likely, a 100 percent, schedular rating.  Regardless of which 
rating was most appropriate though, the veteran's PTSD should 
have met the schedular requirements set forth in 38 C.F.R. 
§ 4.16(a).  Alternatively, however, given the RO's denial of 
entitlement to an extraschedular rating, the question could 
also become whether there existed an extra-schedular basis 
for the grant of entitlement to a TDIU.  

In this case, analyzing the appellant's claim for a TDIU for 
accrued benefits purposes under either 38 C.F.R. § 4.16(a) or 
38 C.F.R. § 4.16(b), given the veteran's educational and 
employment background, i.e., the record shows that he had 
only an eighth grade education and that he last worked as a 
truck driver in 1991, it is clear that his PTSD precluded 
substantial gainful employment.  Thus, the Board finds that 
the evidence supports a finding that the veteran's service-
connected PTSD, in and of itself, rendered him unable to 
obtain or retain substantially gainful employment just prior 
to death.  See 38 U.S.C.A. § 5107(b).  In light of the 
foregoing, the Board finds that the evidence supports the 
appellant's claim of entitlement to TDIU for accrued benefits 
purposes, and therefore a grant of these benefits is 
warranted.  


ORDER

Entitlement to TDIU, for accrued benefits purposes, is 
granted, subject to the law and regulations governing the 
payment of VA monetary benefits.




REMAND

In light of the Court's November 2004 order determining that 
the appellant's appeals of the RO's February and June 2000 
rating decisions that denied her claims of service connection 
for the cause of the veteran's death and for DIC benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 were timely, 
the Board must address these issues on the merits.  For the 
reasons set forth below, however, the Board finds that 
further development is required under the law, and therefore 
the Board has no discretion and must remand these issues.

In addition, as noted in the introduction, in the September 
2003 remand, the Board observed that the appellant had not 
been issued a "VCAA" letter; the Board remanded her 
perfected appeal of her claim seeking an evaluation in excess 
of 50 percent, for accrued benefits purposes, for the 
issuance of that letter.  In compliance with the Board's 
instruction, the RO sent the appellant a "VCAA" letter in 
September 2004.  To date, however, the RO has not 
readjudicated this claim, and thus it remains in remand 
status, and the Board urges the RO to expeditiously 
readjudicate this issue.

With respect to the appellant's cause of death claim, she 
submitted results of medical studies showing a relationship 
between PTSD symptomatology and heart disease.  The Board 
agrees with the veteran's representative that this evidence, 
standing alone, because it discusses the generic relationship 
with a degree of certainty, provides the a medical basis to 
support her claim that the veteran's PTSD cause or aggravated 
his heart disease.  See Mattern v. West, 12 Vet. App. 222, 
228 (1999); Wallin v. West, 11 Vet. App. 509, 514 (1998).  
Here, the certificate of death states that the veteran died 
from cardiac arrest, due to or as a consequence of sepsis.  

In addition, a review of the claims folder shows that in a 
July 1964 rating decision, the RO granted service connection 
for psychophysiological cardiovascular reaction, based on in-
service cardiovascular symptoms, and assigned a 10 percent 
evaluation for this condition under Diagnostic Code 9501, 
effective January 22, 1964.  That evaluation and the 
definition of the service-connected psychiatric disability 
remained in effect until the RO's July 1998 rating decision, 
which as discussed above, recharacterized the psychiatric 
disability as PTSD and increased the evaluation of the 
condition to 50 percent.  

With respect to the appellant's DIC claim, she asserts 
entitlement to these benefits on the ground that while 
hospitalized at the Richmond, Virginia, VA Medical Center the 
veteran developed a gross infection on January 10, 2000, and 
died as a consequence of that infection on January 11, 2000.  

In light of the foregoing, the Board finds that pursuant to 
the VCAA, the Board must solicit opinions from a VA examiner 
after he or she has reviewed the veteran's pertinent records 
to determine whether it is at least as likely as not that the 
veteran's service-connected psychiatric disability caused or 
contributed substantially or materially to cause death, to 
include causing or aggravating any cardiovascular disability 
that led to his death.  In addition, with respect to her DIC 
claim, pursuant to the VCAA, VA must solicit a medical 
opinion to determine whether it is at least as likely as not 
that the veteran's death was caused or exacerbated by 
negligence or fault on the part of VA treatment providers in 
January 2000.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should arrange for the 
veteran's claims folder to be reviewed by 
an appropriate VA examiner.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  

Following his or her careful review of 
the claims folder, and particularly the 
evidence and issues discussed above in 
this remand, the examiner must address 
the following questions:

(i).  Based on your review of the 
veteran's claims file and relevant 
medical knowledge, is it as least as 
likely as not that a cardiovascular 
disability had its onset in service, or 
within one year of his discharge from 
service in February 1953, i.e., by 
February 1954?

(ii).  Based on your review of the 
veteran's claims file and relevant 
medical knowledge, is it as least as 
likely as not that the veteran's PTSD 
caused or aggravated any cardiovascular 
disability?

(iii).  If the answer to either questions 
(i) or (ii) is yes, was either his PTSD 
or his heart disease the principal or a 
contributory cause of the veteran's 
death?  A "principal" cause is one 
that, singly or jointly with some other 
condition, was the immediate or 
underlying cause of death or was 
etiologically related thereto.  A 
"contributory" cause is one that 
substantially or materially contributed 
to the death, combined to cause death, or 
aided or lent assistance to the 
production of death.  

(iv).  Based on your review of the 
veteran's claims file and relevant 
medical knowledge, is it as least as 
likely as not that the veteran's cardiac 
arrest was otherwise related to, caused 
by, or had its onset during service?

(v).  Based on your review of the 
veteran's claims file and relevant 
medical knowledge, was the veteran's 
sepsis caused or exacerbated by 
negligence or fault on the part of VA 
treatment providers in January 2000?

The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
appellant's claims of service connection 
for the cause of the veteran's death, to 
DIC benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151, and to an 
evaluation in excess of 50 percent for 
PTSD, for accrued benefits purposes.  

3.  The appellant and her representative 
must be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


